SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A File No. 002-99266 File No. 811-04364 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. Post-Effective Amendment No. 41 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 41 VOYAGEUR INTERMEDIATE TAX FREE FUNDS (Exact Name of Registrant as Specified in Charter) 2005 Market Street, Philadelphia, Pennsylvania 19103-7094 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (800) 523-1918 David F. Connor, Esq., 2005 Market Street, Philadelphia, PA19103-7094 (Name and Address of Agent for Service) Approximate Date of Public Offering: December 29, 2009 It is proposed that this filing will become effective: // immediately upon filing pursuant to paragraph (b) /X/ on December 29, 2009 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a) (1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a) (2) // on (date) pursuant to paragraph (a)(2) of Rule If appropriate: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. C O N T E N T S This Post-Effective Amendment No. 41 to Registration File No. 002-99266 includes the following: 1.Facing Page 2.Contents Page 3.Part A - Prospectus (1) 4.Part B - Statement of Additional Information (1) 5.Part C - Other Information (2) 6.Signatures 7.Exhibits This Post-Effective Amendment relates to the Class A, B and C shares of the Registrant's one series, Delaware Tax-Free Minnesota Intermediate Fund. (1) The Registrant's Prospectus and Statement of Additional Information is incorporated into this filing by reference to the electronic filing of Post-Effective Amendment No. 38 to the Registration Statement on Form N-1A of Voyageur Mutual Funds, File No. 033-63238, filed December 29, 2009. (2) Items 26 and 27 to Part C are incorporated into this filing by reference to the electronic filing of Post-Effective Amendment No. 38 to the Registration Statement on Form N-1A of Voyageur Mutual Funds, File No. 033-63238, filed December 29, 2009. PART C (Voyageur Intermediate Tax Free Funds) File Nos. 002-99266/811-04364 Post-Effective Amendment No. 41 OTHER INFORMATION Item 23. Exhibits. The following exhibits are incorporated by reference to the Registrant’s previously filed documents indicated below, except as noted: (a) Articles of
